Order entered October 24, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-01070-CV

                IN RE LILIANA SANCHEZ MENDEZ, Relator

           Original Proceeding from the 301st Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DF-21-18680

                                    ORDER
      Before Chief Justice Burns, Justice Partida-Kipness, and Justice Smith

      Before the Court is relator’s petition for writ of mandamus. We request real

party in interest and respondent to file a response, if any, to the petition for writ of

mandamus by November 1, 2022.


                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE